— In a proceeding to invalidate a petition designating Lawrence McClean as a candidate in the Democratic Party primary election to be held on September 12, 1991, for the nomination of that party as its candidate for the public office of Member of the City Council for the 28th Councilmanic District, the appeal is from a judgment of the Supreme Court, Queens County (Di Tucci, J.), dated August 23, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The cover sheet of the instant Democratic Party designating petition governed by Election Law § 6-134 incorrectly bears the title "Independent Nominating Petitions”. Directly below the erroneous title, however, is the proper title "Democratic Party Designating Petitions”. Although Election Law § 6-134 does not permit deviations from the statutorily prescribed content of designating petitions, it does allow "substantial compliance” with the statutorily required format for such petitions (see, Matter of Hutson v Bass, 54 NY2d 772; Matter of Goldstein v Ambach, 133 AD2d 286, 288; Matter of Keane v New York State Bd. of Elections, 122 AD2d 966, 967). We affirm the finding of the Supreme Court that there was substantial compliance. Mangano, P. J., Kooper, Sullivan, Lawrence and Rosenblatt, JJ., concur.